The minute record of the court in this case discloses that a plea of abandonment by plaintiff of his claim was sustained by the lower court, and plaintiff's suit was dismissed. No judgment was signed. Plaintiff has perfected an appeal to this court.
If a judgment had been signed in the case, it would have been a final judgment, since it dismissed plaintiff's suit, and an appeal from same would have been plaintiff's remedy, but no judgment is final until it is signed.
In this court appellee has filed a motion to dismiss the appeal. The motion is good and will have to be sustained.
It therefore follows that the appeal in this case is dismissed at appellant's cost.